--------------------------------------------------------------------------------

Exhibit 10.1

BELLACASA PRODUCTIONS, INC.
237 Cedar Hill Street, Suite 4
Marlborough, MA 01752


Frank LaLoggia
Via Collina 40
Monte Firdolfi S. Casciano
Florence, 50026, Italy

Re: Bellacasa Productions, Inc. (the "Company")

Dear Mr. LaLoggia:

You own 4,710,010 shares (the "Shares") of the common stock, par value $0.0001
per share ("Common Stock") of the Company, and have owned the Shares for more
than two years. Also, you have not been an officer, director or affiliate of the
Company for more than 90 days prior to the date hereof. You have requested that
the Company remove the restrictive legend on the Shares. The Company expressed
certain concerns about certain aspects of the operations of the Company at the
time you were a control person thereof. Following discussions with you, the
Company agrees to remove the restrictive legend on the Shares subject to the
terms and conditions of this letter agreement, as follows:

 1.  Subject to the provisions below, you may sell no more than twenty-five
     percent (25%) of the Shares, or 1,177,500 Shares (the "Yearly Amount")
     during each of the four one year periods commencing on December 1, 2006 or
     the date of this Agreement, whichever occurs later (each a "Year") except
     as specified below. Immediately upon the commencement of each Year, the
     Company will deliver to you that number of stock certificates, as
     reasonably designated by you, aggregating 1,177,500 of the Shares without a
     restrictive legend. The cost of reissuing the stock certificates in both
     legended and unlegended form shall be paid by the Company. So that this is
     not abused, you will not request reissuance of the unlegended stock
     certificates in less than 50,000 share denominations if the stock is
     trading at less than $.51 per share, and if the stock is trading at $.51
     per share or more, the minimum share denomination is reduced to 20,000
     shares.
     
     
 2.  Notwithstanding the foregoing, if officers, directors or any other control
     person (or their affiliates) in the aggregate during any Year sell a number
     of shares greater than the Yearly Amount, you may sell an additional amount
     during that Year or the following Years equal to fifty percent (50%) of the
     amount sold by such officers, directors or any other control person (or
     their affiliates) to the extent such amount exceeds the Yearly Amount. As
     an example, if our officers and directors sell 1,800,000 shares in a Year,
     you may sell an additional 311,250 Shares beyond the Yearly Amount in that
     sameYear or, subject to the limitations described in Section 3 below, the
     following Year.
     
     
 3.  If in any Year you sell less than the Yearly Amount or, as applicable, a
     larger number of Shares that you are otherwise permitted to sell hereunder,
     you may carry over any such Shares not sold to, and sell those Shares in,
     subsequent Years, provided that this right shall be limited so that in no
     event shall you have the right to sell Shares in any Year in an amount more
     than the greater of (a) 1,800,000 Shares, or (b) that number of Shares
     equal to twenty percent (20%) of the total trading volume in the Common
     Stock in the prior Year.
     
     
 4.  The Company agrees promptly to cause its transfer agent to remove the
     restrictive legend on stock certificates other than those required to be
     furnished without a restrictive legend under Section 1 hereof representing
     any and all additional Shares that you are permitted to sell hereunder, and
     if necessary to instruct its counsel to promptly issue an opinion
     confirming to the transfer agent the right to have such legend removed.
     
     
 5.  In the event that Bellacasa and/or Aquamer is acquired by or merges with
     another entity prior to January 1, 2010, and as a result thereof you will
     own less than 3% of the outstanding shares of Common Stock, then 50% of the
     number of shares then owned by you in the Company and any affiliate thereof
     will have no restrictive legend and six (6) months after the effective date
     of the acquisition/merger the restrictive legend shall be removed on the
     remaining shares of the Company, or any affiliate thereof, then owned by
     you.
     
     
 6.  If the minimum number of Shares increases due to application of the terms
     hereof, upon your written request to the Company the legend shall thereupon
     be promptly removed as to such additional Shares able to be sold hereunder.
     
     
 7.  Adjustment for Dividends, Splits, Reverse Splits. In the event that the
     Company or any successor thereto shall (a) issue additional shares of
     Common Stock as a dividend or other distribution on outstanding Common
     Stock, (b) subdivide its outstanding shares of Common Stock, or (c) combine
     its outstanding shares of Common Stock into a smaller number of shares of
     Common Stock, then, in any such event, simultaneously with the occurrence
     thereof your shares and the number(s) of shares used in this Agreement
     shall be proportionately adjusted.
     
     
 8.  In the event of a breach of this Agreement by either party, the prevailing
     party in any action, suit or proceeding relating to such breach shall be
     entitled to be reimbursed by the non-prevailing party for all reasonable
     legal fees, costs and expenses in connection therewith.
     
     
 9.  All restrictions on the sale of your stock imposed by this Agreement shall
     cease as of December 1, 2010.
     
     
 10. This Agreement constitutes the entire agreement of the parties pertaining
     to the subject matter hereof, and the parties have made no agreements,
     representations or warranties relating to the subject matter of this
     Agreement that are not set forth herein.
     
     
 11. This Agreement may not be modified, amended or waived in any manner except
     by an instrument in writing signed by each of the parties hereto.
     
     
 12. The waiver by either party of compliance with any provision of this
     Agreement by the other party shall not operate or be construed as a waiver
     of any other provision of this Agreement, or of any other breach by such
     party of a provision of this Agreement.
     
     
 13. Neither party may assign its rights or obligations hereunder, except that
     if you become incapacitated or die before December 1, 2010, your guardian,
     executor(s) or any designee with a power of attorney in form reasonably
     acceptable to the Company and its counsel shall have the right to sell such
     Shares and enforce this Agreement.
     
     
 14. This Agreement shall be governed by and construed in accordance with the
     laws of the State of New York, without regard to the conflicts of laws
     principles thereof.
     
     
 15. Neither party shall take any action with the intention or result that such
     action directly or indirectly circumvents the intentions or provisions
     hereof.
     
     
 16. This Agreement may be executed in any number of counterparts, and each
     counterpart shall constitute an original instrument, but all such separate
     counterparts shall constitute only one and the same instrument.
     
     
 17. This Agreement shall be interpreted as having been drafted jointly by the
     parties and each party was represented by counsel of his or its choice and
     each party has carefully reviewed this Agreement.
     
     
 18. This Agreement and the rights and obligations hereunder shall be binding
     upon, and shall inure to the benefit of, the parties hereto and their
     respective successors and permitted assigns, and no other person shall
     acquire or have any rights under or by virtue of this Agreement.


Very truly yours,

Dated: January 31, 2007

BELLACASA PRODUCTIONS, INC.

By: /s/ Marshall Sterman
Marshall Sterman, President


ACCEPTED AND AGREED AS OF
THE DATE FIRST ABOVE WRITTEN:

/s/ Frank LaLoggia
Frank LaLoggia
